Citation Nr: 1137926	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a compensable rating for bilateral hearing loss.

In August 2007, the Veteran testified before the undersigned at a hearing that was held at the RO.  A transcript of that hearing is of record.

In April 2008, the Board remanded the claim for additional development.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level I in both the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Here, in a June 2004 letter, VA notified the Veteran that he should submit evidence showing that his hearing loss disability had worsened in severity.  He was told that he could substantiate the claim with a statement from his doctor, containing clinical and physical findings, the results of any laboratory tests or X-rays, and the dates of the examinations and tests.  He was also instructed that a statement from other individuals who were able to describe from their own knowledge and personal observations the manner in which his disability had worsened may be helpful in proving his claim.  He was informed that ratings were assigned using the rating schedule and he was referred to that schedule.  This essentially informed him of the use of diagnostic codes.  He was also given examples of the evidence that could substantiate the claim.

The June 2004 letter also informed the Veteran as to what evidence VA was responsible for obtaining, and what evidence VA would help the Veteran get.  The claim subsequently was readjudicated after providing the Veteran with an opportunity to respond to the notice.  Any timing deficiency was thereby cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies in VCAA notice are cured by readjudication in a supplemental statement of the case).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist the Veteran with respect to his claim, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  In addition, the Veteran was provided VA examinations in June 2004, August 2005, January 2006, October 2008, and November 2008.  Copies of the VA examination reports have been associated with the claims file.  There is no indication that the Veteran's disability has worsened since the date of the most recent examination.  Therefore, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to comply with the provisions of the VCAA.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

The rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  In this case, the Veteran's test results do not meet the numerical criteria for such a rating, and thus his hearing loss will be rated by the usual method only.  38 C.F.R. § 4.86 (2010).

The Veteran asserts that his bilateral hearing loss is more severe than the current disability rating reflects.  

In April 2004, the Veteran sought VA treatment for difficulty hearing that had recently worsened as a result of increased tinnitus.  He was assessed with tinnitus and hearing loss, although he did not undergo audiological testing at that time.  In May 2004, he complained of worsening hearing acuity to his private physician.  He stated that he had recently been seen at VA for similar complaints.  

In May 2004, the Veteran was scheduled for VA audiological evaluation.  At the time of the evaluation, he reported an increase in tinnitus in the last year, and a change in his hearing acuity since his last VA examination in October 2001.  Audiometric examination revealed hearing within normal limits to borderline normal from 250 to 3000 Hz in the right ear, with a moderate sensorineural hearing loss from 4000 to 8000 kHz.  In the left ear hearing was within normal limits to borderline normal through 3000 Hz, with a moderately severe sensorineural hearing loss from 4000 to 8000 kHz.  Speech discrimination ability was excellent in the right ear (100 percent) and good in the left ear (96 percent).  The audiologist noted that there had not been a significant change in the Veteran's hearing since his last VA examination.

The Veteran underwent an additional VA audiological examination in June 2004.  The results of that test, however, were determined to be invalid due to significant variability using ascending and descending test presentation methods.  Accordingly, there is no audiometric data available from this examination that may be used in determining whether the Veteran is entitled to a compensable rating for bilateral hearing loss.

VA clinical records dated in February 2005 show that the Veteran was seen for ototoxic monitoring.  He reported beginning chemotherapy treatments 4 weeks prior to his appointment for ototoxic monitoring.  He stated that he had experienced otalgia in the right ear since being diagnosed with squamous cell cancer of the base of his tongue.  Both tinnitus and hearing loss had increased since the beginning of his cisplatin chemotherapy treatment.  Word recognition testing yielded 92 percent correct at 50 dB, bilaterally.  Due to testing inconsistencies, thresholds could not be obtained, as they were determined to be not reliable or repeatable.  The Veteran was advised to avoid loud sounds above typical conversational speech for 6 months status post cisplatin treatment.

The Veteran was scheduled for an additional VA audiological examination in August 2005.  In conjunction with the examination, the audiologist reviewed the Veteran's claims file and noted his history of hearing loss and tinnitus, and his history of cisplatin treatment for cancer.  

Audiometric examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
60
LEFT
25
20
25
40
65

The averages were 41 in the right ear, and 38 in the left ear.  Speech recognition ability was 100 percent in both the right and left ears.  

The examiner noted that there was evidence of an increase in hearing loss, but opined that the increase in hearing loss was not related to in-service noise exposure, but rather was more likely due to the natural aging process and/or a result of chemotherapy treatment for his cancer.  

In December 2005, the Veteran underwent audiological examination with a private audiologist.  Although the results of this examination did not include speech discrimination scores, rendering them invalid for VA rating purposes, the audiometric scores were substantially worse than those demonstrated on VA examination in August 2005.  See 38 C.F.R. § 4.85.  In a December 2005 letter submitted in support of the Veteran's claim, the private audiologist opined that the Veteran's continuing decline in hearing was consistent with the type of hearing loss associated with his military service.

Given the substantially worse scores demonstrated on private examination in December 2005, the Veteran was scheduled for an additional VA audiological examination in January 2006.  At the time of the examination, the Veteran reported that he did not hear as well as he did previously.  

The examiner conducted audiometric testing but did not report the results because they were not considered to be valid.  The examiner explained that the Veteran's otoacoustic emissions were present and robust from 1000 through 2000 hertz, and not present for higher frequencies.  A speech recognition threshold was obtained at 22 dB in the right ear, and at 24 dB in the left ear.  Word recognition scores were not considered to be valid.  The examiner noted that he mentioned the speech recognition thresholds only because they were somewhat consistent with previous test results, indicating that there probably had been no change.

The examiner opined that the Veteran's test results were consistent with one who was feigning hearing loss or exaggerating a hearing loss.  There was no discernible difference in the level of hearing disability as compared to the August 2005 VA examination.  

In August 2007, the Veteran testified before the Board at a hearing that was held at the RO.  At the hearing, the Veteran expressed his confusion over the denial of his claim for a compensable rating, and his confusion over ambiguity surrounding whether his current hearing loss was related to in-service noise exposure.  The Veterans Law Judge explained that the Veteran's hearing loss was considered to be service-connected, and that the issue was whether his current level of hearing loss merited a compensable disability rating.  The Veterans Law Judge additionally explained that, based upon a review of the file, it looked as though the Veteran's audiometric test results were felt to be invalid.  The Veteran was advised that if the Veterans Law Judge determined that an additional VA examination was necessary, it would be to his advantage for him to cooperate with the examiner.

In April 2008, the Board remanded the Veteran's claim for the purpose of scheduling an additional VA audiometric examination.  In accordance with this remand, the Veteran underwent VA audiometric examination in October 2008.  The examination was conducted by the same audiologist who examined the Veteran in August 2005.

Audiometric examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
60
LEFT
15
15
20
40
70

The averages were 30 in the right ear, and 36 in the left ear.  Speech recognition ability was 96 percent in both the right and left ears.  

The Veteran denied a post-service history of significant noise exposure, and reported that his chemotherapy treatments ended approximately three and one-half years prior to the October 2008 examination.  He stated that he was able to hear okay in a quiet environment, but that he had difficulty hearing and understanding in the presence of background noise.

The examiner reviewed the Veteran's entire claims file, including prior reports of audiometric examination, in conjunction with conducting the examination.  

The examiner noted that she had been requested to provide an opinion as to whether any decrease in hearing acuity was due to the aging process or to chemotherapy.  In comparing the Veteran's current thresholds to those obtained on VA examination in October 2001, the examination upon which the initial grant of service connection was based, there was evidence of a progression of hearing loss.  Given, however, that the Veteran's hearing loss was rated as noncompensable based upon the October 2001 test results, the examiner determined that it was most likely that any progression since October 2001 was due to aging and/or chemotherapy.  The examiner additionally opined that the Veteran's hearing loss should not affect his ability to obtain or retain employment, as his current audiogram did not indicate a need for amplification.

In November 2008, the Veteran underwent a nose, sinus, larynx, and pharynx examination.  At the time of the examination, the Veteran stated that he felt his hearing had worsened over the years, such that currently his tinnitus and hearing loss  moderately impacted his occupational functioning and ability to perform daily activities, although he was unable to give specific reasons as to why.

After reviewing the Veteran's claims file, the examiner noted that the Veteran had a history of squamous cell cancer of the base of his tongue, for which he underwent RAD PLAT therapy in January 2005.  This was a treatment for head and neck squamous cell carcinoma that involved high dose intraarterial injection of cisplatin directly into feeding vessels of the tumor, with concomitant radiation therapy.  

The examiner noted that the report of the May 2004 audiogram was available for review, although the audiogram itself, which the Veteran underwent prior to undergoing chemotherapy treatment, was not available for review.  Given the unavailability of that audiogram, it was difficult to discern the change between May 2004 and August 2005.  By definition, a moderate sensorineural hearing loss could be a pure tone average of 40-60 dB, and a severe hearing loss could be anywhere from 60-80 dB.  By definition, the Veteran had a moderate to severe sensorineural hearing loss in the right ear, and a severe sensorineural hearing loss in the left ear, in the high frequencies, at his most recent audiogram.  Without seeing the actual audiogram from May 2004, it was impossible to say to what degree his hearing loss worsened after his RAD PLAT treatment; his hearing loss could have changed by 20 dB, or only by several decibels.  Without being able to review that audiogram, it was at least as likely as not that his current sensorineural hearing loss was due to noise exposure during service versus his chemoradiation.  Furthermore, preexisting sensorineural hearing loss had been shown to be a predictive factor for hearing loss after intraarterial chemoradiation.  Thus, the Veteran's preexisting hearing loss from his noise exposure during service would make it more likely for him to have hearing loss following chemotherapy.

There are no further records pertaining to hearing loss dated after the November 2008 examination.

As the Veteran's preexisting sensorineural hearing loss has been determined to be a predictive factor for hearing loss after intraarterial chemoradiation, the Board may consider the Veteran's current hearing loss as entirely related to in-service noise exposure.  To this extent, the average pure tone thresholds of 41 and 30 decibels in the right ear, along with speech discrimination rates in the 100 and 96 percentiles warrant a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone thresholds of 38 and 36 decibels, along with speech discrimination rates in the 100 and 96 percentiles similarly warrant a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where both ears are Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's hearing loss but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's capacity for employment.  For these reasons, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.
  
In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

Here, the August 2005 and October 2008 VA examination reports contain a detailed description of the Veteran's subjective complaints, as indicated above.  In October 2008, the examiner specifically concluded that the Veteran's hearing loss affect his ability to obtain or retain employment, as his current audiogram did not indicate a need for amplification.

The Board has also considered the written statements the Veteran submitted in support of his claim.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the audiometric test results, as compared to the rating criteria, the Board finds that at no time during the pendency of the appeal has the Veteran been entitled to a compensable rating.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected bilateral hearing loss prevents him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him and there is no other evidence that this disability causes unemployability.  Accordingly, the Board concludes that the record does not raised a claim of entitlement to TDIU rating, and consideration of a TDIU rating is therefore not warranted.

ORDER

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


